Citation Nr: 1210148	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-45 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION


The Veteran served on active duty from February 1957 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served as a weapons specialist during military service in the U.S. Air Force, and was exposed to such acoustic trauma as aircraft engines during his service.  

2.  The Veteran has a current diagnosis of bilateral hearing loss as the result of acoustic trauma during military service.  

3.  The Veteran has a current diagnosis of tinnitus as the result of acoustic trauma during military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claims.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

As a preliminary matter, the Board notes that American Standards Association (ASA) standards were used to establish levels of hearing acuity within service medical records until November 1, 1967.  The service treatment records pertaining to dates prior to that time have been converted from ASA to ISO (ANSI) units as required for analysis here.  Where applicable below, the figures in parentheses represent ASA units and are provided for data comparison purposes.  

The Veteran was afforded a January 1957 service entrance examination, which noted a score of 15/15 bilaterally on a whispered voice hearing acuity examination.  Audiometric testing was not conducted at that time.  He reported a history of "running ears" in childhood, but did not indicate any residuals.  The Veteran was found fit for acceptance into military service.  He did not report nor seek treatment for a disorder of the ears during his military service.  A January 1961 service separation examination again noted a score of 15/15 bilaterally on whispered voice testing.  A concurrent audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(-5) 10
(-5) 5
(-5) 5
(0) 10
(30) 35
LEFT
(-5) 10
(-5) 5
(-5) 5
(0) 10
(10) 15

Speech audiometry scores were not provided.  

Upon receipt of his claim, the Veteran was afforded a VA audiological examination in January 2010.  He stated that during service, he was a nuclear weapons specialist in the U.S. Air Force, and worked in the vicinity of jet engines and other loud noises, without hearing protection.  He denied exposure to combat.  Following service, he reported, he worked in beverage sales for 34 years, and denied any noise exposure.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
60
70
LEFT
15
10
30
60
70

Speech audiometry testing revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Tinnitus, described as a mild constant high-pitched chirping with onset approximately 10 years ago, was also reported by the Veteran.  The Veteran reported noticing a decline in his hearing acuity over the past 20 years.  The examiner diagnosed mild to severe bilateral sensorineural hearing loss and tinnitus.  Regarding the etiology of the Veteran's current bilateral hearing loss, the examiner stated it was less likely than not that this disorder was the result of presbycusis or other unknown factors.  The examiner noted that onset of hearing loss and tinnitus were not observed by the Veteran until many years after service separation.  

The Veteran's DD Form 214 confirms military service in the Air Force as a weapons specialist from February 1957 to January 1961.  

In support of his claim the Veteran submitted a private January 2009 audiogram which confirmed bilateral hearing loss and tinnitus.  No etiology or date of onset was noted at that time.  Within a March 2009 letter, Michael Kelley, M.D., a private physician, confirmed current diagnoses of bilateral hearing loss and tinnitus.  According to Dr. Kelley, this bilateral hearing loss and tinnitus were "more likely than not caused by or aggravated by his military service."  Dr. Kelley did not provide any further rationale for this opinion.  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise.  First, the Board notes that according to the January 2009 private examination and January 2010 VA audiometric examination results, the Veteran has current diagnoses of bilateral hearing loss, as defined by VA, and tinnitus.  Next, the January 1961 audiometric examination at service separation noted a heightened puretone threshold in the right ear at 4000Hz; this threshold was in excess of normal limits, but did not meet VA requirements for hearing loss at that time.  For the left ear, the service separation results did not indicate current hearing loss.  Nevertheless, in Hensley  v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  The Veteran has alleged that during service, he worked on the flight line, and was routinely exposed to such loud noises as aircraft engines.  His military service as a weapons specialist suggests these assertions are credible, and they are found as such by the Board.  

Finally, when the question of the etiology of the Veteran's current bilateral hearing loss and tinnitus was presented to a VA audiologist in 2010, the audiologist stated it was "less likely as not" that the Veteran's hearing loss was the result of presbycusis (age-related hearing loss) or other unknown factors.  The Board observes that although the examiner's opinion does not suggest that the Veteran's confirmed acoustic trauma during military service resulted in a current diagnosis of hearing loss and tinnitus, it also does not rule out such a possibility either.  Such a nexus was in fact suggested by the Veteran's private physician, Dr. Kelley.  Thus, after finding the evidence to be in relative balance, the Board has determined that awards of service connection for bilateral hearing loss and tinnitus are warranted in light of 38 U.S.C.A. § 5107.  








(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral tinnitus is granted.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


